Citation Nr: 0839015	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992 and from November 1998 to October 2004, with 
intermittent periods of inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  That decision, in relevant part, granted the 
veteran's claim for service connection for migraine headaches 
and assigned an initial 30 percent rating retroactively 
effective from October 7, 2004.  He appealed, requesting a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).

In July 2006, as support for his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board using videoconferencing technology.

In July 2007, the Board denied an additional claim the 
veteran had appealed, for service connection for a right knee 
disorder, and remanded his claim for a higher initial rating 
for his migraine headaches to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  


FINDING OF FACT

The record establishes that, as of May 22, 2008, the 
veteran's migraines more nearly approximate very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.




CONCLUSIONS OF LAW

1.  As of May 22, 2008, the criteria are met for a higher 50 
percent disability rating for the migraine headaches. 38 
U.S.C.A. § 1155 (West Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code (DC) 8100 (2007).

2.  Prior to May 22, 2008, the criteria are not met for a 
rating higher than 30 percent for the migraine headaches.  38 
U.S.C.A. § 1155 (West Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 
4.124a, DC 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In letters dated in March and November 2005 and 
August 2007, the RO and AMC advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued that first VCAA notice 
letter prior to initially adjudicating the veteran's claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that the more recent August 2007 letter, sent on 
remand, informed him of the downstream disability rating and 
effective date elements of his claim - keeping in mind his 
claim initially arose in the context of him trying to 
establish his underlying entitlement to service connection, 
since granted, resulting in him appealing the initial 
disability rating assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  


And since providing the additional VCAA notice August 2007, 
the AMC has gone back and readjudicated the veteran's claim 
in the August 2008 supplemental statement of the case (SSOC).  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (both indicating that if, for whatever 
reason, there was no VCAA notice prior to the initial 
adjudication of the claim or, if there was, it was inadequate 
(i.e., not fully content-compliant), then this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).



With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), service 
personnel records, and VA medical records - including having 
him examined to assess the severity of his migraines, 
the determinative issue on appeal.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its July 2007 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

Whether the Veteran is Entitled to an Initial Rating Higher 
than 30 Percent for his Migraines

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran currently has a disability rating of 30 percent 
for his migraine headaches under DC 8100.  Under DC 8100, a 
30 percent rating is warranted for migraines causing 
characteristic prostrating attacks occurring on average once 
a month over the last several months; the next higher rating, 
50 percent, is the highest rating available and is warranted 
for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

During his July 2006 hearing, the veteran testified that his 
migraines had worsened.  He said they had increased in 
severity and frequency to three per week (up from the two 
previously reported during his then most recent VA 
compensation examination in April 2005).

So when remanding this case in July 2007, the Board 
instructed the AMC to obtain the veteran's most recent 
treatment records, to include any information pertaining to 
his related prescriptions, and to schedule him for another 
compensation examination to assess the current nature and 
severity of his migraines, and then to readjudicate his claim 
in light of this additional evidence.

The veteran's VA medical records document both his treatment 
for his migraines since April 2005 and his having been 
prescribed Zomig for headaches since April 2006.  The records 
also show that, during an April 2008 examination, he stated 
that his migraines were rare and usually worse during the 
summer.  


But during a May 2008 VA Compensation & Pension Examination 
(C&P Exam), he reported experiencing at least two prostrating 
headaches a week requiring him to go into a darkened room and 
take medication, as he is sensitive to light, noise, and 
smell.  And the report of his June 2008 C&P Exam records his 
statement that his symptoms had not changed since his May 
2008 examination.

The veteran's testimony regarding his symptoms is competent 
to establish the presence of observable symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the 
mere recording of his medical history as dictated by him is 
not, in and of itself, absent corroborating statements by a 
competent medical professional, competent probative medical 
evidence, as taken alone it is merely a bare transcription of 
lay history.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).

That said, the record also includes competent medical 
evidence regarding the frequency and severity of the 
veteran's migraines.  The report of his April 2005 VA C&P 
Exam provides a diagnosis of "[m]igraine headaches once a 
week, relieved by Zomig."  Whereas the report of his May 
2008 VA C&P Exam provides a diagnosis of "[m]igraine without 
aura with two prostrating headaches a week," which the Board 
notes is approximately 8 per month.  

In the report of the most recent June 2008 C&P Exam, the 
evaluating VA examiner records that the veteran reported 
having migraines at a rate of 2 per week and that his 
condition had not changed since his prior, May 2008, 
examination.  The VA examiner pointed out for the record that 
the veteran had provided in his July 2006 hearing testimony 
that he had a frequency rate of 3 migraines per week.  The VA 
examiner also reviewed the veteran's prescription history and 
noted that he had last filled his prescription medication 
(Zomig) for migraines 8 weeks prior to the examination.  As 
well, the examiner took note of the veteran's testimony that 
he takes Zomig for his migraines daily, but that the number 
of doses per prescription would have to be impossible without 
having had a more recent refill.  In other words, the 
examiner suggests there is a discrepancy between the 
veteran's report of how frequently he takes medication 
(Zomig) and the number of doses that he has been disbursed, 
as indicated by the record.  The examiner also notes the 
veteran's conflicting statements that his migraines occur 2, 
and then 3, times per week.  Moreover, the VA examiner 
further provides that Zomig is inadequate for the treatment 
of migraines.  Thus, the VA examiner concludes that "this 
raises an issue of whether [the veteran] is accurately 
reflecting his true history."  The examiner concedes that he 
cannot, therefore, provide a diagnosis of migraines 
"without resorting to sheer speculation."

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

Nevertheless, the Board finds that the record is sufficient 
to decide the veteran's claim.  That is, in spite of the June 
2008 examiner's inability to provide a diagnosis, the record 
also includes the report of an examination conducted the 
month prior, in May 2008, which provides a diagnosis based 
upon a clinical observation of the veteran and a review of 
his medical records and claims folder for the pertinent 
history.  In fact, the record shows the June 2008 examination 
was conducted by the same VA physician as was the May 2008 
examination, and the physician indicated that the May 2008 
examination included such a comprehensive review of the 
veteran's records and claims file.  So the May 2008 opinion 
has the proper factual foundation and, therefore, is entitled 
to a lot of probative weight.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

Therefore, resolving all reasonable doubt in his favor, the 
Board finds that the record establishes the veteran's 
migraines more nearly approximate very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, as opposed to being characterized by 
prostrating attacks occurring on an average once a month over 
the last several months.  See 38 C.F.R. § 4.124a, DC 8100.  
That is, the report of the May 2008 C&P Exam establishes that 
he is entitled to a higher 50 percent rating as of the date 
of that exam.  See id.



Increasing the rating as of that date, in effect, is 
tantamount to "staging" the rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  There is no indication the 
rating should be further staged.

The record shows that during an earlier April 2005 VA 
examination the veteran was diagnosed as having migraines at 
a rate of one per week, relieved by medication.  And his VA 
medical records show that in April 2008 he reported that his 
migraines were rare, albeit worse in the summer.  The May 
2008 VA physician diagnosed the veteran with prostrating 
headaches at a rate of two per week.  And, as mentioned, the 
report of the June 2008 VA C&P Exam indicates the veteran's 
migraines had not changed since that May 2008 exam.

The Board therefore finds that, prior to the May 2008 VA C&P 
Exam, the veteran's migraines were best characterized by 
prostrating attacks occurring on an average once a month over 
the last several months.  That is, the record does not 
support the finding that he was, prior to May 22, 2008, 
entitled to a higher 50 percent rating.

Since 50 percent is the highest available rating under DC 
8100, and the veteran has not indicated he would be content 
with a rating at this higher level, the Board also must 
consider his possible entitlement to an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  That is, 
as there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule, the 
Board finds no reason to refer this case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  VAOPGCPREC 6-96.  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Prior to May 22, 2008, the veteran's claim for a disability 
rating higher than 30 percent for his migraines is denied.

As of May 22, 2008, a higher 50 percent rating is granted for 
the migraine headaches, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


